FILED
                            NOT FOR PUBLICATION                              JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

YINGJI PIAO,                                     No. 10-72870

              Petitioner,                        Agency No. A097-866-274

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 11, 2014**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.

       Yingji Piao, a native and citizen China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

decision denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture. We have jurisdiction under 8

U.S .C. § 1252 and review the agency’s factual findings for substantial evidence.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           -2-
Zehatye v. Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny the

petition for review.

      Piao testified she was arrested at a train station after trying to assist a North

Korean refugee (her husband’s distant relative). Piao was detained for five days,

during which time she was denied food and water for one 24-hour period,

interrogated once for 20 minutes, hit on the shoulder for a few minutes with an

electric baton that was “probably” on, and kicked in the stomach twice. Piao

testified, however, that she did not suffer any serious injuries as a result of this

detainment. She was never detained again, but after her detainment the police did

visit her house every other day (five times total) demanding to know if she knew

the whereabouts of any other North Koreans.

      Substantial evidence supports the BIA’s determination that Piao’s

experience does not rise to the level of persecution. See Gu v. Gonzales, 454 F.3d

1014, 1017–21 (9th Cir. 2006) (no past persecution where petitioner was arrested

and detained for three days, interrogated, beaten with a rod, and required to report

to the police). Thus, Piao is not entitled to a presumption of a well-founded fear of

future persecution. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003).

Substantial evidence also supports the BIA’s determination that Piao failed to

establish a well-founded fear of future persecution. See id. (fear of future harm too
                                         -3-
speculative); Gu, 454 F.3d at 1022 (petitioner failed “to present compelling,

objective evidence demonstrating a well-founded fear of persecution”).

      Because Piao has not established eligibility for asylum, she necessarily

cannot meet the more stringent standard for withholding of removal, which

imposes a heavier burden of proof. See Zehatye, 453 F.3d at 1190. Similarly,

substantial evidence supports the BIA’s determination that Piao failed to establish

eligibility for CAT relief. See 8 C.F.R. § 1208.16(c).

      The petition for review is DENIED.